It is admitted in the argument on the petition for rehearing that the former opinion, holding the case barred by the statute of limitations, would be correct, if this were a suit for the possession of land or to determine an adverse interest therein. But it is claimed that this is really an equitable bill to redeem, on the theory that the present defendant is merely a mortgagee in possession, because he deraigns his title through a claim commencing at a sale under a mortgage foreclosure which is asserted to be void. The prayer of the petition begins with the demand for "judgment for the restitution of the said premises, and that all right, title, and interest, acquired by this defendant, and those under whom he claims, in and to said lots, be canceled, set aside, and held for naught." It is true the prayer asks for other relief as well, but it seems to us that the real purpose of the bill is to obtain possession of the lots and have an adjudication of adverse interests, which was the predicate upon which the former opinion proceeded; if so, the former opinion is correct. But, if it is a bill in equity, it must show an equitable right to the relief demanded, to withstand the demurrer attacking its sufficiency. The attack made on the foreclosure proceedings is that the lots were sold without appraisement, and that appraisement was not waived in the mortgage; and, if this were all, the contention might be good. But the judgment in this case *Page 348 
was rendered in the ordinary form, and would have required an appraisement, and no steps were taken to sell without one, until all the parties to the suit, mortgagors and sureties on their note as defendants, and the mortgagee as plaintiff, joined in, and filed in the case in the court, the following agreement:
"Territory of Oklahoma, Oklahoma County  — ss.:
                        "District Court.
"HENRY WILLS, Plaintiff, v. "T. H. GROUP, ELLEN GROUP, H. OVERHOLSER and EDWARD COOKE, Defendants.
                    "WAIVER OF APPRAISEMENTS.
"We the undersigned, parties to the above-entitled suit do hereby waive all appraisement whatsoever of the property involved in the cause above named, to wit: Lots 13 and 14 in block 36, First St., Oklahoma City, less the amount of said lots formerly deeded to the Choctaw Railroad Company off north end, and we do hereby consent that said property may be sold under the order of sale issued herein without such appraisement.
"Dated the 1st day of February, 1897.
"[Signed.]                    "H. OVERHOLSER.
"EDWARD H. COOKE. "H. WILLS.
"T. H. GROUP.
"ELLEN E. GROUP.
"Territory of Oklahoma, Oklahoma County  — ss.:
"Personally appeared before me the undersigned authority, Henry Wills, T. H. Group, H. Overholser and Edward H. Cooke, to me known to be the persons who executed the foregoing estimate and each for himself acknowledged that he executed the same for the purposes therein mentioned.
"[Signed.]                       ELVA C. BORROWS,
"[Seal.]                         Notary Public.
"My commission expires April 15, 1899.
"Witness my hand and seal this 11th day of February, 1897.
"Filed in district court, Oklahoma county, O. T., Feb. 12, 1897.
"ED. L. DUNN, Clerk.
"By GEO. L. COOKE, Deputy." *Page 349 
On the day this paper was filed in the case, although some days after it was signed, an execution was issued, and a sale made, and later confirmed, otherwise than as to appraisement, in strict compliance with the law; and the property was bought by a stranger to the mortgage, who in turn sold to others, and they to others, until it was bought by the defendant, Jones. This is all shown in the bill, and we are of the opinion that this, coupled with the fact that plaintiff thereafter stood silently by while the property was being sold and transferred through a course of nearly fourteen years, estops him under the plainest principles of equity.
These parties, so far as the bill discloses, with full knowledge of their rights, without fraud, misrepresentation, or overreaching, for purposes of their own, and evidently to facilitate the conclusion of the litigation in which they were involved as opponents, filed this paper, saying to those immediately concerned, as well as to strangers who might later buy the title, "And we do consent that said property may be sold under the order of sale issued herein, without appraisement." This led the mortgagee to proceed, and doubtless the purchaser at the sale and other purchasers since as well, in full reliance upon the consent filed in the case, that the sale be accomplished as it was.
In Pomeroy's Equity Jurisprudence, p. 804, it is said:
"Equity estoppel has been defined as 'the effect of the voluntary conduct of a party whereby he is absolutely precluded, both at law and in equity, from asserting rights which might perhaps have otherwise existed, either of property, of contract, or of remedy, as against another person, who has in good faith relied upon such conduct, and has been led thereby to change his position for the worse, and who on his part acquires some corresponding right, either of property, of contract, or of remedy.' "
And in Diamond v. Manheim et al., 61 Minn. 178, 63 N.W. 495, the subject is discussed as follows:
"The equitable doctrine of estoppel by conduct, which is altogether different from technical legal estoppels in pais, so far from being odious, is a favored doctrine of the courts. Equitable estoppel, in the modern sense, arises from the 'conduct' of a party, using that word in its broadest meaning, as including *Page 350 
his spoken or written words, his positive acts, and his silence or negative omission to do anything. Its foundation is justice and good conscience; its object is to prevent the unconscientious and inequitable assertion of enforcement of claims or rights which might have existed or been enforceable by other rules of the law, unless prevented by the estoppel; and its practical effect is, from motives of equity and fair dealing, to create and vest opposing rights in the party who obtains the benefit of the estoppel. Pom. Eq. Jur. sec 802;Horn v. Cole, 51 N.H. 287 [12 Am. Rep. 111]."
Bulat v. Londrigan, 63 N.J. Eq. 22, 50 A. 909, is an interesting case on estoppel, the opinion being written by Chancellor Pitney, now Justice of the Supreme Court of the United States, and, while the facts are not similar, the general principles announced are applicable. The other points urged have been examined, but need no discussion, as they are unsound.
We are still of the opinion that the cause should be affirmed. If the cause is not barred, there is no equity in the bill.
By the Court: It is so ordered.